Opinion issued August 27, 2009 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00395-CV
____________

IN THE INTEREST OF M.B.P., A Child, Appellant




On Appeal from the 308th District Court
Harris County, Texas
Trial Court Cause No. 2007-75797




MEMORANDUM  OPINION
          Appellants have neither established indigence, nor paid all the required fees. 
See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1
(listing requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§
51.207 (Vernon 2005), 51.208 (Vernon Supp. 2008); 51.941(a) (Vernon 2005),
101.041 (Vernon Supp. 2008) (listing fees in court of appeals); Fees Civ. Cases
B(1), (3) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellants Billy Pate and Amanda Mullins did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
          We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland.